DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites “A method, by a processor, intelligent resolution of conflicting information in a dialog system in a computing environment comprising: monitoring, by a monitoring agent of the dialog system, a dialog occurring between a plurality of users each using the dialog system;” Which recites a step of observing a conversation between individuals, recited at a high degree of generality. The term “monitoring” is considered to refer to a process of observation or evaluation, which are considered concepts performed in the human mind. The additional claim elements do not preclude the limitation being performed in the mind, such as by a third person (e.g. acting as a monitoring agent) observing dialogue between the plurality of individuals, therefore the limitation represents a mental process.
	“detecting, by the monitoring agent, conflicting information relating to one or more queries discussed between the plurality of users while being monitored, wherein detecting the conflicting information includes identifying that at least two of the plurality of users engaging in the dialog utter uncertain or conflicting statements in reply to a specific one of the one or more queries having only one empirically correct answer, and wherein the monitoring agent recursively analyzes the one or more queries between the plurality of users notwithstanding whether the plurality of users explicitly request that the queries be analyzed;” Which recites a step of determining a characteristic of a particular instance of communication (e.g. conflicting or otherwise incorrect elements of said communication). The term “detecting” is considered to refer to a process of observation, evaluation or judgment, which are considered concepts performed in the human mind. As mentioned above, the monitoring agent element do not preclude the limitation being performed in the mind, such as by a third person who can detect incorrect information by listening to a conversation, noticing errors in said conversation and determining a correct response 
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a processor, a dialog system, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses a third party entity capable of detecting errors in live conversation and interject with corrected information.
Claim 1 recites the following additional elements which are found to represent insignificant, extra-solution activity: 
“providing, by the dialog system, one or more responses to resolve the conflicting information according to a knowledge domain.” which encompasses a step of mere data gathering and outputting (e.g. providing…one or more responses represents data outputting), which represents insignificant extra-solution activity.
Therefore, the claim as recited essentially comprises encompasses a third party entity capable of detecting errors in live conversation and interject with corrected information applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a first request, a handler, first identifier, a first dataset, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“providing, by the dialog system, one or more responses to resolve the conflicting information according to a knowledge domain.” which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. providing is considered a generation or retrieval of information) as described in MPEP 2106.5(d)(II)(iv).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.


Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 3 further recites the limitations of:
“determining the plurality of users provided one or more answers to the one or more queries;” Which recites a step of determining a characteristic of a particular instance of communication (e.g. whether or not answers are provided). The term “determining” is considered to refer to a process of observation, evaluation or judgment, which are considered concepts performed in the human mind, therefore the limitation represents a mental process. For example, a third person could determine if other members of a conversation have commented on a particular topic or inquiry by listening to the conversation.
“and assessing a level of correctness of the one or more answers to the one or more queries.” Which recites a step of determining a characteristic of a particular instance of communication (e.g. whether or not answers are provided). The term “assessing” is considered to refer to a process of observation, evaluation or judgment, which are considered concepts performed in the human mind, therefore the limitation represents a mental process. For example, a third person may mentally determine whether the phrase “the sky is red” is correct or not in response to a query regarding the color of the sky.


Additionally, the following limitations of claim 4 constitute insignificant extra-solution activity:
“determining the plurality of users provided one or more answers to the one or more queries;” which encompasses a step of mere data gathering (e.g. determining if one or more answers have been provided is the data being gathered), which represents insignificant extra-solution activity.
“and assessing a level of correctness of the one or more answers to the one or more queries.” which encompasses a step of mere data gathering (e.g. the level of correctness is the data being gathered), which represents insignificant extra-solution activity.

Regarding dependent claim 4,
Claim 4 depends upon Claim 3, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 4 further recites the limitations of: “determining the one or more answers failed to resolve the conflicting information.” Which recites a step of determining a characteristic of a particular instance of communication (e.g. in the case wherein conflicting information has not been corrected). The term “determining” is considered to refer to a process of observation, evaluation or judgment, which are considered concepts performed in the human mind, therefore the limitation represents a mental process.
Additionally, the following limitations of claim 4 constitute insignificant extra-solution activity: “determining the one or more answers failed to resolve the conflicting information.” which encompasses a step of mere data gathering (e.g. determining information about the one or more answers represents data gathering wherein the failure to resolve conflicting information is the data being gathered), which represents insignificant extra-solution activity. 

Regarding dependent claim 5,
Claim 5 depends upon Claim 1, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 5 further recites the limitations of: “searching the knowledge domain to identify the one or more responses to resolve the conflicting information.” which encompasses a step of mere data gathering (e.g. searching for responses represents data gathering), which represents insignificant extra-solution activity. 
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
	“searching the knowledge domain to identify the one or more responses to resolve the conflicting information.” which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. searching a knowledge domain is retrieving information from memory via a knowledge domain) as described in MPEP 2106.5(d)(II)(iv).

Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 6 further recites the limitations of: “querying one or more of the plurality of users to collect additional information to assist with resolving the conflicting information upon detecting conflicting information.” which encompasses a step of mere data gathering (e.g. querying for additional information is equivalent to gathering data), which represents insignificant extra-solution activity.

Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 7 further recites the limitations of: “initiating a machine learning mechanism to perform one or more machine learning operations to collect user feedback, perform a semantic analysis, train a classifier to classify the one or more queries, learn contextual data associated with the one or more queries, and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system.”
For ease of discussion, the limitations will be described individually as follows:
“collect user feedback,” which encompasses a step of mere data gathering (e.g. user feedback is data being gathered represents data gathering), which represents insignificant extra-solution activity.
“perform a semantic analysis,” which encompasses a step of selecting a particular type of data to be manipulated (e.g. semantic analysis represents a process of obtaining and describing semantic data which is a type of data being manipulated by the analysis), which represents insignificant extra-solution activity.
“train a classifier to classify the one or more queries,” which encompasses a step of selecting a particular type of data to be manipulated (e.g. classifying queries is a data manipulation wherein queries and classifications are a particular type of data), which represents insignificant extra-solution activity.
“learn contextual data associated with the one or more queries,” which encompasses a step data gathering (e.g. the contextual data of the one or more queries is being gathered for further processing), which represents insignificant extra-solution activity.
“and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. historical conversation data is a type of data being manipulated via collection and use), which represents insignificant extra-solution activity.


Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.
Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 3 in combination with dependent claim 4 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 5 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 6 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 7 directed to a device or apparatus and is rejected under similar rationale.



Regarding claims 3-7, 10-14 and 17-20
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.




 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SETH et al. (US PGPUB No. 2015/0178371; Pub. Date: Jun. 25, 2015) in view of Baldwin (US Patent No. 9,711137; Date of Patent: Jul. 18, 2017).
Regarding independent claim 1,
	SETH discloses a method, by a processor, intelligent resolution of conflicting information in a dialog system in a computing environment comprising: monitoring, by a monitoring agent of the dialog system, a dialog occurring between a plurality of users each using the dialog system; See FIG. 1A, (Illustrating an environment comprising a plurality of users and associated client devices connected via network and interacting with a text mining system and process, i.e. a dialog system in a computing environment.). See Paragraph [0021]-[0022], (The text mining process, i.e. a monitoring agent of the dialog system, can mine dialogues between customers and agents, i.e. a plurality of users, and identify features of said dialogues.).
detecting, by the monitoring agent, conflicting information relating to one or more queries discussed between the plurality of users while being monitored, See Paragraph [0065]-[0066], (Conversations between customers and agents may include various stages including a "problem identification stage", i.e. detecting conflicting information relating to dialogue between the plurality of users being monitored.).
wherein the monitoring agent recursively analyzes the one or more queries between the plurality of users notwithstanding whether the plurality of users explicitly request that the queries be analyzed; See FIG. 6, (FIG. 6 illustrates the process where customer and agent dialogue information 608 is stored with metadata 610 and fed into predictive models 512 and further processed into intent prediction and recommendation engines 614,616 wherein recommendations are then returned to the customer and agent chat console portion 602, i.e. a recursive analysis of one or more queries (e.g. the user-agent dialogue)). See Paragraph [0090], (Proposed recommendations are provided by the recommendation engine following analysis of the dialogue in real-time as conversation occurs.). The examiner notes that the method of dialogue mining illustrated in FIG. 6 is not limited to performing mining in response to explicit user requests, therefore the recursive process occurs "notwithstanding whether the plurality of users explicitly request that the queries be analyzed".
and providing, by the dialog system, one or more responses to resolve the conflicting information according to a knowledge domain. See Paragraph [0090], (Proposed recommendations are provided by the recommendation engine following analysis of the dialogue in real-time as conversation occurs, i.e. providing one or more responses to resolve conflicting information.). See Paragraph [0060], (Dialogue mining uses domain-specific metadata (e.g. tags) that drive the prediction engine and recommendation engine, i.e. resolving...according to a knowledge domain.).
SETH does not disclose the step wherein detecting the conflicting information includes identifying that at least two of the plurality of users engaging in the dialog utter uncertain or conflicting statements in reply to a specific one of the one or more queries having only one empirically correct answer,  
Baldwin discloses the step wherein detecting the conflicting information includes identifying that at least two of the plurality of users engaging in the dialog utter uncertain or conflicting statements in reply to a specific one of the one or more queries having only one empirically correct answer, See FIG. 7, (Illustrating method 700 including monitoring user conversations as a background process. Note Col. 13, lines 21-25 wherein conversations may include communications such as a voice call, video call, text message thread, instant messenger chat, etc., i.e. at least two of the plurality of users engaging in the dialog.) 
See Col. 4, lines 60-63, (The system comprises an analysis component that can determine conflicts and provide optimized solutions to a user based on user conversation information, i.e. detecting conflicting information. Note Col. 7, lines 16–17 & 29-32, wherein a monitoring component 104 can generate a solution or additional information associated with a conflict or goal identified in an on-going conversation between two or more users such as, after a user has completed a sentence, i.e. utter[ing] uncertain or conflicting statements in reply to a specific one of the one or more queries.) 
See Col. 5, lines 9-13, (A results component may deliver an indication comprising a solution to a user device such that it can be received by all or some participants of a group voice call, chat or data session, i.e. a specific one of the one or more queries having only one empirically correct answer (e.g. the solution delivered by the system represents an empirically correct answer.)
SETH and Baldwin are analogous art because they are in the same field of endeavor, multi-user dialogue systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH to include the method of providing solutions in real-time or near real-time to users following detection of conflicting information within a user interaction as disclosed by Baldwin. Col. 9, lines 30–35 of Baldwin discloses that the method improves user productivity and efficiency of user-desired tasks based on an analysis of user communications that dynamically provides solutions to user conflicts such that they may obtain solutions, suggestions, etc.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a device or apparatus and is rejected under similar rationale.


Claim 3-8, 10-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SETH in view of Baldwin as applied to claim 1 above, and further in view of SMITH LEWIS et al. (US PGPUB No. 2018/0218627; Pub. Date: Aug. 2, 2018).
Regarding dependent claim 3,
As discussed above with claim 1, SETH-Baldwin discloses all of the limitations.
SETH-Baldwin does not disclose determining the plurality of users provided one or more answers to the one or more queries;
and assessing a level of correctness of the one or more answers to the one or more queries.
SMITH LEWIS discloses determining the plurality of users provided one or more answers to the one or more queries; See Paragraph [0097], (Disclosing a natural user interface engine for receiving and processing one or more user requests from client devices. The user request is used to determine a user intent, which includes a request to perform a specified action such as an answer to a question prompt, i.e. users providing one or more answers.).
and assessing a level of correctness of the one or more answers to the one or more queries. See Paragraph [0111] and FIG. 7, (Step 755 of method 700 identifies whether a user's answer is fully or partially incorrect, i.e. "fully incorrect" and "partially incorrect" is an assessment of "correctness" of an answer.).
SETH, Baldwin and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Baldwin to include the method of servicing user requests and determining correctness for user responses as disclosed by SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further enhance dialogue as opposed to a passive, background-only approach. Users may therefore actively participate in the process of procuring answers to potential conflicts or issues.

Regarding dependent claim 4,
As discussed above with claim 3, SETH-Baldwin-SMITH LEWIS discloses all of the limitations.
SETH-Baldwin does not disclose determining the one or more answers failed to resolve the conflicting information.
SMITH LEWIS discloses determining the one or more answers failed to resolve the conflicting information. See Paragraph [0111] and FIG. 7, (The question-answer explanation dialog sequence of step 755 of method 700 identifies whether a user's answer is fully or partially incorrect, i.e. determining whether an answer fails to resolve the query favorably.) The examiner notes that an incorrect answer is equivalent to an answer that results in failure.
SETH, Baldwin and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Baldwin to include the method of servicing user requests and determining correctness for user responses as disclosed by SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further enhance dialogue as opposed to a passive, background-only approach. Users may therefore actively participate in the process of procuring answers to potential conflicts or issues.

Regarding dependent claim 5,
As discussed above with claim 1, SETH-Baldwin discloses all of the limitations.
SETH-Baldwin does not disclose searching the knowledge domain to identify the one or more responses to resolve the conflicting information.
SMITH LEWIS discloses searching the knowledge domain to identify the one or more responses to resolve the conflicting information. See Paragraph [0022], (Wherein an adaptive engine creates and transmits interactions to user devices based on knowledge items from a knowledge item bank, i.e. a knowledge domain. Note that the feedback provided at step 755 is therefore an interaction provided based on knowledge items.). Note [0044] wherein selecting knowledge items includes finding items in structured content via a plurality of means including searching a database, i.e. searching a knowledge domain.
SETH, Baldwin and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Baldwin to include the method of searching knowledge base to resolve conflicts as disclosed by SMITH LEWIS. Doing so would allow the system to search a database order to resolve conflicts related to a specific context, for example domain-specific tags relating to a particular knowledge domain as in SETH.

Regarding dependent claim 6,
As discussed above with claim 1, SETH-Baldwin discloses all of the limitations.
SETH-Baldwin does not disclose querying one or more of the plurality of users to collect additional information to assist with resolving the conflicting information upon detecting conflicting information.
SMITH LEWIS discloses querying one or more of the plurality of users to collect additional information to assist with resolving the conflicting information upon detecting conflicting information. See Paragraph [0114], (An additional question-answer-explanation sequence may be initiated based on the outcome of a first execution and/or availability of additional knowledge items and/or interactions from the adaptive engine. The natural interaction provider may generate and deliver a second question to a user for collecting additional answers, i.e. querying the one or more users to collection additional information.). The examiner notes that generating additional questions based on the outcome of a previous question would serve to provide additional information to assist resolving errors or conflicting information from the first question.
SETH, Baldwin and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Baldwin to include the method of servicing user requests and determining correctness for user responses as disclosed by SMITH LEWIS. Doing so would allow the user to request and respond to specific inquiries which may further enhance dialogue as opposed to a passive, background-only approach. Users may therefore actively participate in the process of procuring answers to potential conflicts or issues.

Regarding dependent claim 7,
	As discussed above with claim 1, SETH-Baldwin discloses all of the limitations.
SETH-Baldwin does not disclose initiating a machine learning mechanism to perform one or more machine learning operations to collect user feedback, perform a semantic analysis, train a classifier to classify the one or more queries, learn contextual data associated with the one or more queries, and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system.  
SMITH LEWIS discloses initiating a machine learning mechanism to perform one or more machine learning operations to collect user feedback, perform a semantic analysis, train a classifier to classify the one or more queries, learn contextual data associated with the one or more queries, and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system. 
initiating a machine learning to perform one or more machine learning operations to collect user feedback, See Paragraph [0075], (Machine learning techniques are used to transcribe spoken-work audio. An artificial intelligence model may be used to summarize digital content in plain language.). See Paragraph [0086], (Passage scores generated based on user feedback, i.e. collecting user feedback, where the passage score denotes a relationship between a passage from a tokenized text document and a semantic model. Note [0083] wherein the semantic model is generated using machine learning techniques.).
perform a semantic analysis, See Paragraph [0083], (A semantic model of digital content is generated using an unsupervised machine learning algorithm, i.e. performing a semantic analysis.).
and collect and use a plurality of historical conversations of the dialog system to assist with providing the one or more responses to resolve the conflicting information of the dialog system. See Paragraph [0051], (The one or more interactions generated by the adaptive engine may be generated based on a user's history with similar learning assets. User feedback and/or data associated with a previously processed asset may be used to generate one or more interactions, i.e. historical conversations of the dialog system are used to provide interactions, i.e. responses.).
The examiner notes that claim 7 recites “perform[ing] one or more machine learning operations”, as such the following limitations are considered optional:
“train a classifier to classify the one or more queries” and learn contextual “data associated with the one or more queries”
SETH, Baldwin and SMITH LEWIS are analogous art because they are in the same field of endeavor, assisted communications. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of SETH-Baldwin to include the method of using machine learning techniques to perform a variety of analyses that allow the system to determine solutions based on a variety of well known machine learning techniques. One of ordinary skill in the art would know that machine learning techniques may be used to perform a plurality of textual analyses such as those described by SMITH LEWIS.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.


Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 3 in combination with dependent claim 4 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 5 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 6 directed to a device or apparatus and is rejected under similar rationale.

Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 7 directed to a device or apparatus and is rejected under similar rationale.
Examiner’s Input
Regarding the rejection of claims 1, 3-8, 10-15 and 17-20 under 35 U.S.C. 101, the examiner suggests clarifying the concept of the “monitoring agent” to include language that removes it from the mental process category. 
Paragraphs [0017] and [0083] of Applicant’s specification contain language referring to an “automated monitoring agent” and “learning automata” respectively that appear to refer or relate to the functionality of the monitoring agent.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159       
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159